NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VANXAY CHANTHA, AKA Sai Chantah,                No.    18-72494
AKA Vancay Chantha, AKA Chantha Sai,
                                                Agency No. A071-021-868
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Vanxay Chantha, a native and citizen of Laos, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Chantha does not meaningfully challenge the agency’s particularly serious

crime determination. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived). See also Maldonado v. Morales, 556 F.3d 1037, 1048 n.4 (9th Cir. 2009)

(“Arguments made in passing and inadequately briefed are waived.”). Thus,

Chantha’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Chantha failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Laos. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-72494